 

Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (the “Agreement”) is entered into on this 29th day of
September, 2017, by and between Yum China Holdings, Inc. a Delaware corporation,
and Micky Pant (“Executive”).  Unless the context indicates otherwise, the term
“Company” means and includes Yum China Holdings, Inc., its successors, assigns,
parents, subsidiaries, divisions and/or affiliates (whether incorporated or
unincorporated), all of its related entities, and all of the past and present
directors, officers, trustees, agents and employees of each.

WHEREAS, Executive currently serves as the Chief Executive Officer of the
Company and a member of its Board of Directors (the “Board”); and

WHEREAS, the Company and Executive desire to set forth herein their mutual
agreement with respect to all matters relating to Executive’s retirement from
the position of Chief Executive Officer of the Company and Executive’s service
as senior advisor to the Company.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Executive hereby agree as follows:

1.  Transition.  

(a)  Transition Period.  Executive shall continue in his current position of
Chief Executive Officer of the Company through February 28, 2018 (the “CEO
Retirement Date”).  On the CEO Retirement Date, Executive shall relinquish the
duties of Chief Executive Officer of the Company other than his position as a
director of the Company and shall assume the role as senior advisor to the
Company.  Unless earlier terminated pursuant to Section 3 below, the term of
Executive’s engagement as a senior advisor hereunder (the “Term”) shall commence
on the CEO Retirement Date and continue for two years.  The Company and
Executive agree that, while serving as senior advisor to the Company, Executive
shall remain an employee of the Company.  

(b)  Transition Services.  During the Term, Executive shall hold the position as
senior advisor to the Company and shall perform duties commensurate with such
role, including, but not be limited to, providing transition advice to
Executive’s successor upon request of Executive’s successor, assisting in
communications with investors and analysts and advising and supporting the
Company’s leadership team members, with such duties to primarily be provided in
the state of Texas or China, as agreed to by the parties or as necessary to
perform a specific duty.  This Agreement shall also apply to Executive’s
transitional services hereunder rendered in China or for China subsidiaries and
shall preempt or prevail over any provisions under any contracts if signed with
China subsidiaries (“Local Contracts”).  Executive shall refrain from taking any
recourse or seeking any remedy under Chinese laws or the Local Contracts related
to his employment with the Company or with respect to this Agreement and his
failure to refrain from doing so in any manner shall constitute a material
breach of this Agreement.  Notwithstanding anything herein to the contrary, the
Company and Executive agree that the services to be provided by Executive
pursuant to this Agreement are expected to average

 

 

 

--------------------------------------------------------------------------------

 

 

approximately 40 hours per month over the course of the Term and the parties
acknowledge that such level of services are expected to exceed more than 20% of
the average level of services performed by Executive for the Company and its
affiliated “service recipients” (within the meaning of Treasury regulation
§1.409A-1(h)(3)) over the immediately preceding 36-month period.

2.  Compensation and Benefits.  

(a)  General.  Subject to Executive’s execution, non-revocation and compliance
with this Agreement and Executive’s continued employment from the date of this
Agreement through the CEO Retirement Date, Executive shall continue to receive
through the CEO Retirement Date the compensation and benefits at the levels he
receives as of the date of this Agreement; provided, however, Executive shall
not be eligible to receive a 2018 and 2019 employee equity grant or participate
in the 2018 and 2019 annual incentive program.   During the Term, Executive
shall (i) receive an annual gross compensation of US$1,000,000, to be paid in
cash or granted in stock of Yum China Holdings, Inc. at the election of the
Executive, and, if paid in cash, payable pro rata on each regular payday of the
Company applicable to senior executives and, if paid in stock, payable quarterly
in arrears (but in any event no later than the March 15th of the year following
the year in which the compensation is earned), (ii) continue to be covered by
the Company’s medical and health plans under the same conditions and at the cost
applicable to other senior executives of the Company to the extent permissible
and failing any coverage by the current medical and health plan of the Company
(and such failure is not due to the willful default of the Executive), the
Company shall provide for or reimburse the Executive for the expenses of similar
coverage during all or part of the Term, (iii) continue to participate in the
Company’s other benefit plans to the extent he satisfies the eligibility and
participation requirements of such plans, (iv) be considered as actively
employed for purposes of continued vesting in his equity awards with the Company
and Yum Brands, Inc. under which vesting is determined in whole or in part by
continued employment and which are outstanding immediately prior to the CEO
Retirement Date, with such awards to be settled and governed in accordance with
the terms of the underlying plans and the award agreements pursuant to which
such awards were granted, except as otherwise provided under that certain Letter
of Understanding between Executive and the Company, dated October 28, 2016 (the
“LOU”) and (v) be eligible for the reimbursement of properly incurred business
expenses in accordance with the terms of the Company’s reimbursement
policies.  Executive shall remain eligible to receive the post-termination
benefits set forth in the LOU in accordance with its terms, including, but not
limited to, (i) continued vesting following termination of employment due to
retirement under outstanding equity awards of the Company (stock option, stock
appreciation right, restricted stock unit, or performance unit) as if Executive
were continuously actively employed up to and including the vesting date under
any such award and (ii) reimbursement of repatriation expenses, provided that
Executive shall be eligible to receive such reimbursements if Executive incurs
repatriation expenses prior to the expiration of the Term.

Upon the termination of the Term, the Executive shall cease to be entitled to
the benefits set forth in this Section 2(a), except as expressly contemplated in
Executive’s LOU.  

(b)  No Other Compensation or Benefits.  Other than the amounts specifically
described in this Agreement, Executive agrees that Executive shall receive no
other

2

 

--------------------------------------------------------------------------------

 

 

compensation for services to the Company other than in his capacity as a
director of the Company, until and unless expressly approved by the Board.  

3.  Term.  The Term may be terminated by (a) the Company or Executive, for any
reason or no reason at all, upon 90 days’ prior written notice to the other
party; (b) mutual agreement of the parties; or (c) either party upon material
breach by the other party of any term of this Agreement.  This Agreement will
automatically terminate upon Executive’s death.

4.  Company Property; Expenses.  During the Term, the Company will provide an
office and secretarial support for Executive as needed.  On the expiration of
the Term, Executive shall return to the Company all documents and other property
belonging to the Company, including items such as keys, phone, credit cards and
computers or other devices that have not already been returned by Executive,
with receipt acknowledged by the Company.  Executive agrees not to make or
retain any copies, electronic or otherwise, of the Company’s confidential
information, as defined below.  

5.  Cooperation in Investigations and Litigation.  In the event the Company
becomes involved in investigations, audits or inquiries, tax examinations or
legal proceedings of any nature, related directly or indirectly to events that
occurred during Executive’s employment and about which Executive has or may have
personal knowledge, Executive agrees that Executive shall be available upon
reasonable notice from the Company, with or without subpoena, to answer
discovery requests, give depositions or testify, with respect to matters of
which Executive has or may have knowledge as a result of or in connection with
Executive’s employment relationship with the Company.  Such cooperation and
assistance shall be provided at such time and in such manner as the Company may
reasonably request.  In performing Executive’s obligations under this Section 5
to testify or otherwise provide information, Executive agrees that Executive
shall truthfully, forthrightly and completely provide the information
requested.  Executive shall be reimbursed as permitted by law for any reasonable
expenses that Executive incurs in providing testimony or other assistance to the
Company under this Section 5.  Following the expiration of the Term, the Company
shall pay the Executive for the Executive’s time incurred to comply with this
Section 5 at a reasonable per diem or per hour rate as to be mutually determined
between the Executive and the Company.  If Executive is (a) specifically made
aware of any non-public proceedings or non-public matters related to the
Company, (b) requested in writing by a third party to provide non-public
information regarding the Company, or (c) called by a third party as a witness
to testify in any matter related to the Company, Executive shall promptly notify
the Company to give it a reasonable opportunity to respond, unless such notice
is prohibited by law; provided, however, that nothing in this section is
intended, or shall be construed, to limit Executive’s ability to initiate
communications directly with, or to respond to any inquiry from, or provide
testimony before, the United States Securities and Exchange Commission, FINRA,
any other self-regulatory organization or any other state or federal regulatory
authority.  

6.  Non-Competition and Non-Solicitation.

(a)   Non-Competition.  For a period of two (2) years following the expiration
or termination of the Term, or one (1) year following any termination by the
Company pursuant to Section 3(a), Executive shall not, directly or indirectly,
be employed by, consult with or

3

 

--------------------------------------------------------------------------------

 

 

otherwise perform services for a Competitor (as defined below), or own any
interest in, manage or participate in the management (as an officer, director,
partner, member or otherwise) of a Competitor.  Executive acknowledges that, due
to the nature of the Company’s business and his own role as CEO and senior
advisor, this non-competition provision applies in any county, city or part
thereof in the United States and/or any foreign country in which the Company
does business.  For purposes of this Agreement, (i) “Competitor” means a person
or entity that is directly or indirectly Engaged in a Competing Business or is
an affiliate of a person or entity that is directly or indirectly Engaged in a
Competing Business, (ii) “Engaged” means to engage in, maintain, operate,
assist, be occupied or associated with, have any financial or beneficial
interest in, or otherwise participate in a specified business or activity,
whether as an owner, stockholder, member, partner, lender, director, manager,
officer or employee, licensor, advisor or consultant, or otherwise, and (iii)
“Competing Business” means x) any business that offers for sale as a principal
food product for consumption by consumers any food product (including, but not
limited to, pizza, pasta, ready-to-eat chicken and Mexican-style food) that is
substantially similar to any of the Company’s brand products and any business
that grants franchises, licenses or similar arrangements to others to operate
such a business and y) the following businesses: McDonald’s, Domino’s Pizza,
Papa John’s Pizza, Chick-fil-A, Dicos, Little Caesars Pizza, Burger King,
Chipotle, Subway, Olive Garden Italian Kitchen, Popeye’s, Louisiana Kitchen,
Wendy’s and Starbucks.  

(b)  Non-Solicitation.  For a period of one (1) year following the expiration or
termination of the Term, Executive hereby agrees not to, directly or indirectly,
solicit or hire or assist any other person or entity in soliciting or hiring any
employee of the Company to perform services for any Competitor or attempt to
induce any such employee to leave the employ of the Company.  Executive
acknowledges that, due to the nature of the Company’s business and his own role
as CEO and senior advisor, this non-solicitation provision applies in any
county, city or part thereof in the United States and/or any foreign country in
which the Company does business.  For purposes of this Agreement, (i)
“Competitor” means a person or entity that is directly or indirectly Engaged in
a Competing Business or is an affiliate of a person or entity that is directly
or indirectly Engaged in a Competing Business, (ii) “Engaged” means to engage
in, maintain, operate, assist, be occupied or associated with, have any
financial or beneficial interest in, or otherwise participate in a specified
business or activity, whether as an owner, stockholder, member, partner, lender,
director, manager, officer or employee, licensor, advisor or consultant, or
otherwise, and (iii) “Competing Business” means x) any business that offers for
sale as a principal food product for consumption by consumers any food product
(including, but not limited to, pizza, pasta, ready-to-eat chicken and
Mexican-style food) that is substantially similar to any of the Company’s brand
products and any business that grants franchises, licenses or similar
arrangements to others to operate such a business and y) the following
businesses: McDonald’s, Domino’s Pizza, Papa John’s Pizza, Chick-fil-A, Dicos,
Little Caesars Pizza, Burger King, Chipotle, Subway, Olive Garden Italian
Kitchen, Popeye’s, Louisiana Kitchen, Wendy’s and Starbucks.

(c)  Ancillary Agreements.  Executive agrees that the foregoing restrictions are
reasonable in scope, area and duration, are necessary for the protection of the
Company’s legitimate business interests and will not result in any undue
hardship for Executive.  Executive agrees that the restrictions will be
construed independent of any other covenant or provision of this Agreement and
the existence of any claims Executive may have against the Company,

4

 

--------------------------------------------------------------------------------

 

 

whether or not arising from this Agreement, will not constitute a defense to the
enforcement by the Company of such restrictions.  

(d)   Injunctive Relief.  Executive acknowledges that a breach of the covenants
contained in Section 6 will cause irreparable harm to the Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be
inadequate.  Accordingly, Executive agrees that in the event of a breach of any
of the covenants in Section 6, in addition to any other remedy that may be
available at law or in equity, the Company will be entitled to specific
performance and injunctive relief.

7.  Non-disparagement.  Executive shall not disparage the Company, its agents or
employees in any manner during or following Executive’s employment with the
Company.  Company agrees that its executive officers and directors shall not
make any disparaging comments about Executive and, upon Company having knowledge
that an executive officer of the Company is making disparaging comments about
Executive, the Company shall promptly instruct such executive officer to cease
making such comments.  Executive shall not publish, communicate, post or blog
disparaging or confidential information about the Company and executive officers
of the Company shall not publish, communicate, post or blog disparaging or
confidential information about the Executive.

8.  Indemnification.  Nothing in this Agreement is intended to affect any
obligation the Company may have under applicable law, its governing documents,
or through an individual agreement to indemnify Executive.  For the avoidance of
doubt, notwithstanding the termination of the Term or any provision herein to
the contrary, the Company shall honor its obligations under all indemnification
agreements and its charter and bylaw provisions providing for indemnification or
advance of expenses to the Executive.  

9.  Confidentiality.  The relationship between Executive and the Company is and
shall continue to be one in which the Company reposes special trust and
confidence in Executive, and one in which Executive has and shall have a
fiduciary relationship to the Company.  The parties acknowledge that during
Executive’s employment with the Company, including, but not limited to, during
the Term, the Company will disclose to Executive or provide Executive with
access to trade secrets, proprietary or confidential information (“Confidential
Information”) of the Company or its affiliates; and/or place Executive in a
position to develop business goodwill on behalf of the Company or its
affiliates; and/or entrust Executive with business opportunities of the Company
or its affiliates. As part of the consideration for the compensation and
benefits to be paid to Executive hereunder; to protect the trade secrets and
Confidential Information of the Company and its affiliates that have been and
will in the future be disclosed or entrusted to Executive, the business goodwill
of the Company and its affiliates that has been and will in the future be
developed in Executive, or the business opportunities that have been and will in
the future be disclosed or entrusted to Executive by the Company and its
affiliates; and as an additional incentive for the Company to enter into this
Agreement, the Company and Executive agree that Executive shall not, whether
during the period of employment hereunder or thereafter, disclose to any person
or entity, other than an executive of the Company or a person to whom disclosure
is reasonably necessary or appropriate in connection with the performance by
Executive of Executive’s duties as an executive or director of the Company, any
Confidential Information unless disclosure is required by law or by any court,
arbitrator, mediator or

5

 

--------------------------------------------------------------------------------

 

 

administrative or legislative body with jurisdiction to order Executive to
disclose or make accessible any information.  Executive further acknowledges
that use of Confidential Information by persons who are not employees,
directors, officers, advisors, or consultants of the Company would provide said
persons an unfair competitive advantage that they would not have without the use
of such proprietary or confidential information and that such advantage would
cause the Company irreparable harm.  Executive further acknowledges that because
of this unfair competitive advantage, and the Company’s legitimate business
interests, which include its need to protect its goodwill and the proprietary
and confidential Information, Executive has agreed to the restrictions in
Section 6.  

10.  Release.  Except as specifically set forth above, in consideration of the
benefits set forth in Section 2, Executive waives all rights and claims
Executive may have for any personal or monetary relief including salary, bonus,
severance pay, equity, commissions or other employee benefits or compensation
arising from Executive’s employment with the Company, or the termination of
Executive’s employment with the Company, including, but not limited to, any
claims and actions for or in tort, contract, discrimination, wrongful discharge,
and/or arising under Title VII of the Civil Rights Act of 1964, the Older
Workers Benefits Protection Act, the Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the Americans with Disabilities Act, the Worker
Adjustment and Retraining Notification Act, and any other federal, state or
local statutes, law or rules, or any types of damages, wages, costs or relief
otherwise available to Executive.  Nothing in this Agreement shall be construed
as an admission of any liability by the Company.  Executive agrees to execute an
additional Supplemental Release in the form attached hereto as Exhibit A-1 upon
the expiration of the Term.

Executive agrees that, except as set forth herein, Executive is giving up the
right to pursue any employment-related administrative and legal claims against
the Company.  This provision does not release claims for: (a) compensation for
illness or injury or medical expenses under any workers’ compensation statute;
(b) health or life insurance benefits under any law or policy or plan currently
maintained by the Company that provides for health or life insurance
continuation or conversion rights; or (c) any claim that cannot be waived or
released by private agreement.

Nothing in this Agreement shall be construed to prohibit Executive from filing a
charge with or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission, National Labor Relations Board or
comparable state or local agency.  Notwithstanding the foregoing paragraph,
Executive agrees to waive any right to recover monetary damages in any charge,
complaint or lawsuit against the Company filed by Executive or by anyone else on
Executive’s behalf.

In exchange for and in consideration of all of the benefits set forth in Section
2, Executive hereby fully and forever releases the Company (as well as the
fiduciaries and administrators of any employee benefit plans (the “Plans”)
sponsored by the Company), from any and all actions or claims for personal or
monetary relief by Executive, known or unknown, foreseen or unforeseen, that
stem from or are related to the administration of the Plans and arising under
ERISA, 29 U.S.C. §§ 1001-1461.  Executive agrees that this release of claims
specifically includes any and all claims that might be brought in an individual
or derivative

6

 

--------------------------------------------------------------------------------

 

 

capacity on behalf of the Plans under 29 U.S.C. §§ 1132(a)(2), as well as any
claims for “other appropriate equitable relief” under 29 U.S.C. §§
1132(a)(3).  This release does not apply to any claims under 29 U.S.C. §§
1132(a)(1)(B) for benefits accrued under any Plan but unpaid as of the date of
this Agreement, which remain subject to and governed by the terms and conditions
of the Plans.

Executive also agrees that: (a) Executive has been properly paid for all hours
worked; (b) Executive has not suffered any on the job injury for which Executive
has not already filed a claim; and (c) Executive has been properly provided any
leaves of absence because of Executive’s health condition or a family member’s
health condition.

Executive has twenty-one (21) days from the date Executive receives this
Agreement to consider whether to sign this Agreement.  In the event Executive
signs this Agreement, Executive has an additional period of seven (7) days from
the execution date in which to revoke this Agreement in writing.  This Agreement
does not become effective or enforceable until this revocation period has
expired.  No payments will be made to Executive or on Executive’s behalf under
this Agreement until this revocation period has expired.  Executive is advised
to consult an attorney prior to executing this Agreement.  Executive understands
that Executive is not waiving any claims that arise in the future.  Executive
acknowledges that the consideration paid pursuant to this Agreement is more than
Executive would have otherwise been legally entitled to receive and that such
consideration is adequate consideration for the agreements and covenants
contained herein.

Executive understands that nothing in this Agreement is intended to interfere
with or deter (i) Executive’s right to challenge the above waiver of an ADEA
claim or state law age discrimination claim as not knowing or voluntary, (ii)
Executive’s right to file an ADEA charge or ADEA complaint or state law age
discrimination complaint or charge with the Equal Employment Opportunity
Commission or any state discrimination agency or commission as a result of the
above release not being knowing or voluntary or (iii) Executive’s right to
participate in any investigation or proceeding conducted by those
agencies.  Further, Executive understands that (x) nothing in this Agreement
would require Executive to tender back the money received under this Agreement
if Executive seeks to challenge the validity of the above ADEA or state law age
discrimination waiver, (y) Executive does not agree to ratify any ADEA or state
law age discrimination waiver that fails to comply with the Older Workers
Benefit Protection Act (“OWBPA”) by retaining the money received under this
Agreement and (z) nothing in this Agreement is intended to require the payment
of damages, attorneys’ fees or costs to the Company should Executive challenge
the waiver of an ADEA or state law age discrimination claim or file an ADEA or
state law age discrimination claim, except as authorized by federal or state
law.

11.  Miscellaneous.

(a)  Assignment. Neither the Company nor Executive may assign this Agreement,
except that the Company’s obligations hereunder shall be binding legal
obligations of any successor to all or substantially all of the Company’s
business by purchase, merger, consolidation or otherwise.

7

 

--------------------------------------------------------------------------------

 

 

(b)  Executive Assignment.  Executive represents and warrants that Executive has
the sole right and exclusive authority to execute this Agreement and the
Supplemental Release; that Executive has not sold, signed, transferred, conveyed
or otherwise disposed of any claim or demand relating to any matter covered in
this Agreement; that the provisions of this Agreement shall be binding upon
Executive and Executive’s heirs, executors, administrators and other legal
representatives; that Executive has not relied upon any promise or
representation that is not contained within this Agreement; and that the
obligations imposed upon Executive in this Agreement shall not prevent Executive
from earning a satisfactory livelihood.  If any provision of this Agreement
shall be held invalid or unenforceable, such invalidity or unenforceability
shall attach only to such provision and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement and this
Agreement shall be carried out as if any such invalid or unenforceable provision
were not contained herein.  

(c)  Entire Agreement.  This Agreement and the Supplemental Release contain the
entire understanding between the Company and Executive relating to the subject
matter hereof and supersede any contrary provision in any other document,
including any prior employment agreement, offer letter or memorandum of
understanding between Executive and the Company, whether written or oral;
provided, however, that Executive shall remain eligible to receive the
post-termination benefits set forth in the LOU.

(d)  Applicable Law. This Agreement shall be construed and interpreted pursuant
to the internal laws of the State of Texas, without regard to principles of
conflicts of laws.  In the event of a breach or threatened breach of any of the
covenants in Section 6, the Company will be entitled to immediate, temporary or
preliminary injunctive relief in any court located in the State of Texas without
proof of actual damages.

(e)  Benefits Unfunded.   All rights of Executive and his spouse or any other
beneficiary under this Agreement shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
Executive for payment of any amounts due hereunder, and neither Executive nor
his spouse or any other beneficiary shall have any interest in or rights against
any specific assets of the Company, and Executive and his spouse or any other
beneficiary shall have only the rights of a general unsecured creditor of the
Company.

(f)  Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.

(g)  Section 409A Compliance.  This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and shall be interpreted and construed consistently with such
intent.  The payments to Executive pursuant to this Agreement are also intended
to be exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4), and for this purpose each payment shall be considered a
separate payment.  Any payment hereunder that is treated as deferred
compensation subject to Section 409A shall be

8

 

--------------------------------------------------------------------------------

 

 

paid in compliance with Section 409A and shall not be deferred or accelerated in
violation of Section 409A.  In the event that the terms of this Agreement would
subject Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of this Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this Agreement
unless such 409A Penalties arise in connection with the Company’s negligence or
the Company’s failure to comply with the terms hereof.  Notwithstanding any
other provision in this Agreement, if Executive is a “specified employee,” as
defined in Section 409A of the Code, as of the date of Executive’s separation
from service (within the meaning of Section 409A of the Code), then to the
extent any amount payable under this Agreement (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon Executive’s separation from service and (iii) under
the terms of this Agreement would be payable prior to the date that is six
months after Executive’s separation from service, such payment shall not be made
to Executive until the earlier of the date that is six months after Executive’s
separation from service or Executive’s death and will be accumulated and paid on
the first day of the seventh month following the date of separation from
service.  In addition, each payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, which is conditioned upon
Executive’s execution of a release and which is to be paid or provided during a
designated period that begins in one taxable year and ends in a second taxable
year, shall be paid or provided in the later of the two taxable years. Any
reimbursement payable to Executive pursuant to this Agreement or otherwise shall
be conditioned on the submission by Executive of all expense reports reasonably
required by the Company under any applicable expense reimbursement policy, and
shall be paid to Executive within 30 days following receipt of such expense
reports, but in no event later than the last day of the calendar year following
the calendar year in which Executive incurred the reimbursable expense.  Any
amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year.  The right to any reimbursement or in-kind benefit pursuant to this
Agreement or otherwise shall not be subject to liquidation or exchange for any
other benefit.  

(h)   Amendment.  No amendment or modification of the terms of this Agreement
shall be binding upon either of the parties hereto unless reduced to writing and
signed by each of the parties hereto.

(i)   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original.

(j)  Successors. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective heirs, representatives and
successors.

(k)  Notices. Notices required under this Agreement shall be in writing and sent
by registered U.S. mail, return receipt requested, to the following addresses or
to such other address as the party being notified may have previously furnished
to the other by written notice:

9

 

--------------------------------------------------------------------------------

 

 

If to the Company:

7100 Corporate Drive

Plano, Texas 75024

United States of America


If to Executive:

At the most recent address on file with the Company

 

 

(l)   Headings. The headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of any provision
of this Agreement.

(m)  Tax Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or
regulation.  The Executive shall bear all expense of, and be solely responsible
for, all federal, state and local taxes due with respect to any payment received
under this Agreement.

 

 




10

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name on its behalf, all as of the
date first above written.

 

 

Yum China Holdings, Inc.

 

 

 

 

 

 

 

By:

/s/ Shella Ng

 

 

Shella Ng

 

 

Chief Legal Officer and Corporate Secretary

 

 

 

 

 

 

 

 

/s/ Micky Pant

 

 

Micky Pant

 

 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  

 

11

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-1

SUPPLEMENTAL RELEASE OF CLAIMS

This Supplemental Release of Claims (this “Supplemental Release”) is entered
into on this ___ day of ______________, 20    , by and between Yum China
Holdings, Inc., a Delaware corporation, and Micky Pant (“Executive”).  Unless
the context indicates otherwise, the term “Company” means and includes Yum China
Holdings, Inc., its successors, assigns, parents, subsidiaries, divisions and/or
affiliates (whether incorporated or unincorporated), all of its related
entities, and all of the past and present directors, officers, trustees, agents
and employees of each.

WHEREAS, Executive and the Company are parties to that certain Transition
Agreement dated as of September 29, 2017 (the “Agreement”); and

WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.

NOW, THEREFORE, in consideration of the benefits set forth in Section 2 of the
Agreement, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Executive hereby agree as follows:

1.  Release.  Except as specifically set forth above, in consideration of the
benefits set forth in Section 2 of the Agreement, Executive waives all rights
and claims Executive may have for any personal or monetary relief including, but
not limited to, salary, bonus, severance pay, equity, commissions and other
employee benefits or compensation arising from Executive’s employment with the
Company, or the termination of Executive’s employment with the Company,
including, but not limited to, any claims and actions for or in tort, contract,
discrimination, wrongful discharge, and/or arising under Title VII of the Civil
Rights Act of 1964, the Older Workers Benefits Protection Act, the Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the Americans
with Disabilities Act, the Worker Adjustment and Retraining Notification Act,
and any other federal, state or local statutes, law or rules, or any types of
damages, wages, costs or relief otherwise available to Executive.  Nothing in
this Supplemental Release shall be construed as an admission of any liability by
the Company.

Executive agrees that, except as set forth herein, Executive is giving up the
right to pursue any employment-related administrative and legal claims against
the Company.  This provision does not release claims for: (a) compensation for
illness or injury or medical expenses under any workers’ compensation statute;
(b) health or life insurance benefits under any law or policy or plan currently
maintained by the Company that provides for health or life insurance
continuation or conversion rights; or (c) any claim that cannot be waived or
released by private agreement.

Nothing in this Supplemental Release shall be construed to prohibit Executive
from filing a charge with or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission, National Labor
Relations Board or comparable

1

 

--------------------------------------------------------------------------------

 

 

state or local agency.  Notwithstanding the foregoing paragraph, Executive
agrees to waive any right to recover monetary damages in any charge, complaint
or lawsuit against the Company filed by Executive or by anyone else on
Executive’s behalf.

In exchange for and in consideration of all the benefits set forth in Section 2,
Executive hereby fully and forever releases the Company (as well as the
fiduciaries and administrators of any employee benefit plans (the “Plans”)
sponsored by the Company), from any and all actions or claims for personal or
monetary relief by Executive, known or unknown, foreseen or unforeseen, that
stem from or are related to the administration of the Plans and arising under
ERISA, 29 U.S.C. §§ 1001-1461.  Executive agrees that this release of claims
specifically includes any and all claims that might be brought in an individual
or derivative capacity on behalf of the Plans under 29 U.S.C. §§ 1132(a)(2), as
well as any claims for “other appropriate equitable relief” under 29 U.S.C. §§
1132(a)(3).  This release does not apply to any claims under 29 U.S.C. §§
1132(a)(1)(B) for benefits accrued under any Plan but unpaid as of the date of
this Supplemental Release, which remain subject to and governed by the terms and
conditions of the Plans.

Executive also agrees that: (a) Executive has been properly paid for all hours
worked; (b) Executive has not suffered any on the job injury for which Executive
has not already filed a claim; and (c) Executive has been properly provided any
leaves of absence because of Executive’s health condition or a family member’s
health condition.

Executive has twenty-one (21) days from the date Executive receives this
Supplemental Release to consider whether to sign this Supplemental Release.  In
the event Executive signs this Supplemental Release, Executive has an additional
period of seven (7) days from the execution date in which to revoke this
Supplemental Release in writing.  This Supplemental Release does not become
effective or enforceable until this revocation period has expired.  No payments
will be made to Executive or on Executive’s behalf under this Supplemental
Release until this revocation period has expired.  Executive is advised to
consult an attorney prior to executing this Supplemental Release.  Executive
understands that Executive is not waiving any claims that arise in the
future.  Executive acknowledges that the consideration paid pursuant to this
Supplemental Release is more than Executive would have otherwise been legally
entitled to receive and that such consideration is adequate consideration for
the agreements and covenants contained herein.

Executive understands that nothing in this Supplemental Release is intended to
interfere with or deter (i) Executive’s right to challenge the above waiver of
an ADEA claim or state law age discrimination claim as not knowing or voluntary,
(ii) Executive’s right to file an ADEA charge or ADEA complaint or state law age
discrimination complaint or charge with the Equal Employment Opportunity
Commission or any state discrimination agency or commission as a result of the
above release not being knowing or voluntary or (iii) Executive’s right to
participate in any investigation or proceeding conducted by those
agencies.  Further, Executive understands that (x) nothing in this Supplemental
Release would require Executive to tender back the money received under this
Supplemental Release if Executive seeks to challenge the validity of the above
ADEA or state law age discrimination waiver, (y) Executive does not agree to
ratify any ADEA or state law age discrimination waiver that fails to comply with
the Older Workers Benefit Protection Act (“OWBPA”) by retaining the money
received under this

2

 

--------------------------------------------------------------------------------

 

 

Supplemental Release and (z) nothing in this Supplemental Release is intended to
require the payment of damages, attorneys’ fees or costs to the Company should
Executive challenge the waiver of an ADEA or state law age discrimination claim
or file an ADEA or state law age discrimination claim, except as authorized by
federal or state law.

2.  Miscellaneous.

(a)  Confidential Information; Return of Company Property.  Executive hereby
certifies that he has complied with Sections 4 and 9 of the Agreement.

(b)  Assignment. Neither the Company nor Executive may assign this Supplemental
Release, except that the Company’s obligations hereunder shall be binding legal
obligations of any successor to all or substantially all of the Company’s
business by purchase, merger, consolidation or otherwise.

(c)  Executive Assignment.  Executive represents and warrants that Executive has
the sole right and exclusive authority to execute this Supplemental Release;
that Executive has not sold, signed, transferred, conveyed or otherwise disposed
of any claim or demand relating to any matter covered in this Supplemental
Release; that the provisions of this Supplemental Release shall be binding upon
Executive and Executive’s heirs, executors, administrators and other legal
representatives; that Executive has not relied upon any promise or
representation that is not contained within this Supplemental Release; and that
the obligations imposed upon Executive in this Supplemental Release shall not
prevent Executive from earning a satisfactory livelihood.  If any provision of
this Supplemental Release shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other provision of
this Supplemental Release and this Supplemental Release shall be carried out as
if any such invalid or unenforceable provision were not contained herein.  

(d)  Entire Agreement.  This Supplemental Release and the Agreement contain the
entire understanding between the Company and Executive relating to the subject
matter hereof and supersede any contrary provision in any other document,
including any prior employment agreement, offer letter or memorandum of
understanding between Executive and the Company, whether written or oral;
provided, however, that Executive shall remain eligible to receive the
post-termination benefits set forth in Executive’s Letter of Understanding with
the Company, dated October 28, 2016.

(e)  Applicable Law. This Supplemental Release shall be construed and
interpreted pursuant to the internal laws of the State of Texas, without regard
to principles of conflicts of laws.  In the event of a breach or threatened
breach of any of the covenants in Section 6 of the Agreement, the Company will
be entitled to immediate, temporary or preliminary injunctive relief in any
court located in the state of Texas without proof of actual damages.

(f)  Amendment.  No amendment or modification of the terms of this Supplemental
Release shall be binding upon either of the parties hereto unless reduced to
writing and signed by each of the parties hereto.

3

 

--------------------------------------------------------------------------------

 

 

(g)   Counterparts. This Supplemental Release may be executed in counterparts,
each of which shall be deemed an original.

(h)  Successors. This Supplemental Release shall be binding upon, and inure to
the benefit of, the parties hereto and their respective heirs, representatives
and successors.

(i)  Notices. Notices required under this Supplemental Release shall be in
writing and sent by registered U.S. mail, return receipt requested, to the
following addresses or to such other address as the party being notified may
have previously furnished to the other by written notice:

If to the Company:

7100 Corporate Drive

Plano, Texas 75024

United States of America


If to Executive:

At the most recent address on file with the Company

 

 

(j)   Headings. The headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of any provision
of this Supplemental Release.




4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name on its behalf, all as of the
date first above written.

 

 

 

 

 

 

Yum China Holdings, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Micky Pant

 

 

 

 

5

 